        Case 2:18-cv-02007-CLM Document 25 Filed 06/22/20 Page 1 of 4                   FILED
                                                                               2020 Jun-22 AM 10:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CLARESE SMITH,                          }
                                        }
      Plaintiff,                        }
                                        }
v.                                      }          Case No. 2:18-CV-02007-CLM
                                        }
ADVANCE STORES                          }
COMPANY INCORPORATED                    }
d/b/a Advance Auto Parts,               }
                                        }
      Defendant.                        }


                          MEMORANDUM OPINION

      The court GRANTS Defendant’s Motions to Dismiss for Lack of Prosecution

(docs. 22, 24), for the reasons explained below.

 I.   Background

      On December 4, 2018, Plaintiff Smith filed a Complaint against Defendant

Advance Stores Company Incorporated d/b/a Advance Auto Parts (“Advance Auto”)

alleging gender discrimination claims under Title VII and disability discrimination

claims under the ADA/ADAAA. Doc 1. The court entered a scheduling order on

April 29, 2019, requiring all discovery to be completed by January 31, 2020. Doc.

13. On January 31, 2020, Plaintiff Smith’s attorney filed a motion to withdraw,

which was granted. See Docs. 18, 19. After granting the motion to withdraw. the

court temporarily stayed the case to allow Plaintiff Smith time to find new counsel
        Case 2:18-cv-02007-CLM Document 25 Filed 06/22/20 Page 2 of 4




and extended the discovery deadline in this case to April 30, 2020. Doc. 18. The

court further explained to Plaintiff Smith that, “[r]egardless of whether Plaintiff

Smith obtains new counsel, her discovery obligations continue after the stay is lifted.

This means that after February 27, 2020, Plaintiff Smith will be required to

participate in a deposition, regardless of whether she has obtained counsel.” Doc.

19. It seems that Plaintiff Smith has not participated in this case since.

      On May 12, 2020, Advance Auto filed a Motion to Dismiss for Lack of

Prosecution. Doc. 22. In its motion, Advance Auto explained that despite its multiple

attempts to contact Plaintiff Smith and to schedule her deposition, Advance Auto

had received no response from Plaintiff Smith and that the discovery deadline had

passed. Advance Auto also noted in its motion that Plaintiff Smith failed to appear

at a status conference set by the court on May 11, 2020, a fact of which the court

was already aware.

      The court entered a show cause order on May 15, 2020, giving Plaintiff Smith

until May 29, 2020 to explain to the court her failure to prosecute this case, including

why she failed to respond to Defendant’s attempts to communicate and schedule a

deposition and why she failed to participate in the status conference set by the court.

Doc. 23. The court warned Plaintiff Smith that “[f]ailure to respond to this order

shall result in the dismissal of this action with prejudice.” Id. Smith failed to

respond, and Advance Auto filed its second Motion to Dismiss (doc. 24).
        Case 2:18-cv-02007-CLM Document 25 Filed 06/22/20 Page 3 of 4




II.   Analysis

      Rule 41(b) states that “[i]f a plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any claim

against it.” The Eleventh Circuit has held that “[d]ismissal pursuant to Rule 41(b)

upon disregard of an order, especially where the litigant has been forewarned,

generally is not an abuse of discretion.” Kelly v. Old Dominion Freight Line, Inc.,

376 F.App’x 909, 913-14 (11th Cir. 2010) (citations omitted).

      Plaintiff Smith has disregarded the discovery schedule and court orders, even

after the court warned her of the effect of doing so. When Advance Auto moved to

dismiss this action, Smith provided no response, even after the court ordered her to

respond. In short, Plaintiff Smith has “utterly abandoned prosecution of this action.”

Dudley v. City of Birmingham, 2014 WL 4166773, at *3 (N.D. Ala. Feb 3, 2014).

      Because Smith has failed to heed this court’s warnings and orders, the court

finds that Defendant Advance Auto’s Motions to Dismiss (docs. 22 and 24) are due

to be GRANTED and this action is due to be DISMISSED with prejudice. A final

judgment will be entered contemporaneously with this memorandum opinion.
       Case 2:18-cv-02007-CLM Document 25 Filed 06/22/20 Page 4 of 4




      The Clerk is DIRECTED to mail a copy of this opinion to Plaintiff Clarese

Smith at 435 10th Terrace, Pleasant Grove, AL, 35127.

      DONE and Ordered on June 22, 2020.



                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
